Exhibit EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (this "Agreement") is entered into this 26th day of January, 2010, by and between NXT Nutritionals Holdings, Inc., (the "Company"), and Mark A. Giresi (the "Executive") (collectively, the “Parties”). WHEREAS, the Company is a publicly traded company engaged in the sale and marketing of healthier food products with its shares of common stock quoted on the OTC Bulletin Board; and WHEREAS, the Company wishes to employ the Executive as Chief Operating Officer and General Counsel upon the terms and conditions set forth in this Agreement and the Executive is willing to accept employment subject to the terms and conditions set forth below. NOW, THEREFORE, in consideration of the foregoing, of the mutual promises contained herein and of other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties, intending to be legally bound, hereby agree as follows: 1.Employment. (a)Position and Duties. (i)Subject to the terms and conditions hereof, the Company hereby employs the Executive during the term of employment set forth in Section 2 to serve as Chief Operating Officer and General Counsel of the Company. The Executive shall be responsible for all operations of the Company, including finance, legal and commercial relationships, and perform such other services and duties as are normally and customarily associated with such position as well as such other associated duties as the board of directors of the Company (the “Board”) shall determine.
